Orders so far as appealed from granting motions of defendants L. Boyd Hatch, Oswald L. Johnston, Floyd B. Odium, Atlas Corporation, George H. Howard and Reeve Schley for a bill of particulars modified by providing that if the plaintiff is unable to give information with respect to any of said defendants’ demands he may so state under oath in lieu thereof, but, in the event that such information is later secured, he shall furnish it to said defendants within ten days prior to the commencement of the trial; and as so modified affirmed, with twenty dollars costs and disbursements to said respondents. Order so far as appealed from granting motion of defendant Thomas L. Chadboume for a bill of particulars modified by eliminating items 6, 7, 8, 9 and 10 of the notice of motion, and by providing that if the plaintiff is unable to give information with respect to any of said defendant’s demands he may so state under oath in hen thereof, but, in the event that such information is later secured, he shall furnish it to said defendant within ten days prior to the commencement of the trial; and as so modified affirmed, with twenty dollars costs and disbursements to the said respondent. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.